           Case 1:18-cr-00567-VSB Document 91 Filed 05/03/19 Page 1 of 2


UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                Plaintiff,                              Case No. l 8-cr-567 (VSB)

V,


CHRISTOPHER C. COLLINS, et al.,

                Defendants.



     DEFENDANT CHRISTOPHER COLLINS' WAIVER OF APPEARANCE FOR_
                      MAY 3. 2019 CONFERENCE

         Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, Defendant Christopher

Collins waives his right to be present in open court for the May 3, 2019 Confe.rence.

         Rep. Collins requests that the Court proceed on May 3, 2019 in his absence; agrees that

his interests will be deemed represented by the presence of his attorneys, the same as ifhe were

personally present; and further agrees to be present in Court ready for trial any date that the

Court sets in his absence.

         Rep. Collins further acknowledges that he has been informed of his rights under Ti tle 18

U.S.C. §§ 3161-3174 (Speedy Trial Act), and authorizes his attorneys to set times and delays

under the Act without being personally present.

Dated:          Washington, D.C.
                May 2, 2019
         Case 1:18-cr-00567-VSB Document 91 Filed 05/03/19 Page 2 of 2


I agree with and consent to my client's waiver of appearance.

Dated:        Washington, D.C.
              May 2, 109

                                                     BAKER HOSTETLER LLP
                                                     Bv: /s/ Jonathan R. Barr
                                                     Jonathan R. Barr (pro hac vice)
                                                     Kendal l E. Wangsgard
                                                     Washington Square, Suite 1100
                                                     1050 Connecticut Avenue, N.W.
                                                     Washington, DC 20036
                                                     T: 202. 861.1500
                                                     F: 202.861.1783
                                                     jbarr@bakerlaw.com
                                                     kwangsgard@bakerlaw.com


                             Jonathan B. New
                                                     45 Rockefeller Plaza, 14'" Floor
                                                     New York, NY 101 11
                                                     T: 212.589.4200
                                                     F: 212.589.4201
                                                     jnew@bakerlaw.com



SO ORDERED:

Dated:         New York, New York
               May_, 2019
                                                     VERNON S. BRODERICK, U.S.D.J.




                                               -2-
